DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 3 (claims 1-14 and 16) in the reply filed on 8/3/2022 is acknowledged.
Claims 15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4, this claim appears to depend from itself, rendering it indefinite.  For the purposes of examination with regard to the prior art, this claim will be treated as if depending from claim 3.
With regard to claim 9, this claim recites that “wherein sidewalls of the first dummy gate stack and the second dummy gate stack are aligned with a junction …”  This would indicate that the sidewalls of each of the gate stacks are aligned with the same junction, which is impossible given the limitations of claim 8.  For the purposes of examination with regard to the prior art, this limitation will be read as -- wherein sidewalls of the first dummy gate stack and the second dummy gate stack are each aligned with a respective junction …--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, and 20 of U.S. Patent No. 10804389 in view of Chen et al. (US 2015/0236150). 
The claims of ‘389 teach most of the limitations of instant claims 1-7 using generally corresponding language, as set forth in the table below.
Instant
1
2
3
4
5
7
‘389
1
1
2
3
1, 5
20


However, the claims of ‘389 do not explicitly teach an isolator located on a substrate; wherein the channel region and extended drift region are formed within the substrate in an area surrounded by the isolator; and wherein a sidewall of the dummy gate stack is aligned with a junction between the extended drift region and the drain region.
Chen teaches, in Fig 2, an isolator (120, 116) located on a substrate; wherein the channel region (102) and extended drift region (104) are formed within the substrate in an area surrounded by the isolator; and wherein a sidewall of the dummy gate stack (112) is aligned with a junction between the extended drift region and the drain region (110) in order to, “reduce the noise from the substrate,” ([0049]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of the claims of ‘389 with the isolator and dummy gate structures of Chen to reduce the noise from the substrate.
Claims 8 and 10-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10804389. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘389 teach the limitations of instant claims 8 and 10-14 using generally corresponding language, as set forth in the table below.
Instant
8
10
11
12
13
14
‘389
1, 5
1
1
2
3
1


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin et al. (US 2011/0278671).
With regard to claim 8, Lin teaches, in Fig 5, a MOS transistor (region A) comprising: a first dummy gate stack (instance of 211/222) and a second dummy gate stack (other instance of 211/222); an extended drift region (241) located below the first dummy gate stack and the second dummy gate stack; a drain region (242) located in the extended drift region in between the first dummy gate stack and the second dummy gate stack; a first channel region and a second channel region (instances of 25) located on two opposing sides of the extended drift region; active gate stacks (211/221) disposed on and overlapped with the first channel region and the second channel region; and a first source region and a second source region (instances of 23) located aside the active gate stacks.
In reference to the claim language referring to "electrically coupled to variable voltages" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Lin shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere application of voltages, does not affect the structure of Lin’s device.
With regard to claim 11, Lin teaches, in Fig 5, that the first channel region and the second channel region have a first conductivity, and the extended drift region has a second conductivity ([0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0236150) in view of Gao et al. (US 2016/0181378).
With regard to claim 1, Chen teaches, in Fig 2, a MOS transistor comprising: an isolator (116) located on a substrate; a channel region (102) and an extended drift region (104) formed within the substrate in an area surrounded by the isolator; a source region (108) located in between the channel region and the isolator; a drain region (110) located in between the extended drift region and the isolator; an active gate stack (106) disposed on the channel region, wherein the active gate stack comprises a gate dielectric layer (105) and a gate electrode layer (107); and a dummy gate stack (112) disposed on the extended drift region, wherein a sidewall of the dummy gate stack is aligned with a junction between the extended drift region and the drain region ([0045]).
Chen does not explicitly teach that sidewalls of the gate dielectric layer and the gate electrode layer are aligned with a junction between the channel region and the extended drift region.
Gao teaches, in Fig 1, that sidewalls of the gate dielectric layer (104) and the gate electrode layer (152) are aligned with a junction (132) between the channel region (134) and the extended drift region (136) to, “define lateral boundaries for a channel region 402 within the surface region 116 and within the PHV region 134. The channel region 402 underlies the gate 102 and is an area where charge carriers can flow during operation of the transistor 100,” ([0036]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Chen with the gate location of Gao to define lateral boundaries for a channel region where charge carriers can flow.
With regard to claim 2, Chen teaches, in Fig 1, that the active gate stack is coupled to a bias voltage ([0055]).
In reference to the claim language referring to "the dummy gate stack is coupled to a variable voltage" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above, Chen/Gao shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere application of voltages, does not affect the structure of Chen/Gao’s device.
With regard to claim 3, Chen teaches, in Fig 2, that a width of the dummy gate stack is smaller than a width of the active gate stack (see figure).
With regard to claim 4, Chen/Gao teach(es) most aspects of the instant invention (see above with regard to claim 3).  However, Chen/Gao does not explicitly teach the width of the dummy gate stack is ranged from 40 nm to 130 nm, and the width of the active gate stack is ranged from 500 nm to 10 um.  Nonetheless, the skilled artisan would know too that gate stack widths would impact the overall device size.
The specific claimed widths, absent any criticality, is only considered to be the “optimum” widths disclosed by Chen/Gao that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the width of the dummy gate stack is ranged from 40 nm to 130 nm, and the width of the active gate stack is ranged from 500 nm to 10 um is used, as already suggested by Chen/Gao.
Since the applicant has not established the criticality (see next paragraph) of the widths stated and since these widths are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Chen/Gao.
Please note that the specification contains no disclosure of either the critical nature of the claimed widths or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 5, Chen teaches, in Fig 1, a gate contact disposed (109) on the active gate stack and electrically connected to the active gate stack; and a dummy gate contact (109) disposed on the dummy gate stack and electrically connected to the dummy gate stack.
With regard to claim 6, Chen teaches, in Fig 1, source contact structures (109) disposed on the source region; and drain contact structures (109) disposed on the drain region, wherein the active gate stack and the dummy gate stack are located in between the source contact structures and the drain contact structures (see figure).
With regard to claim 7, Gao teaches, in Fig 1, an insulating layer (144, 154) located over the source region (106) and the drain region (108) of the substrate and covering the active gate stack (102) and the dummy gate stack (140, 142).
Claim(s) 9, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0278671) in view of Chen et al. (US 2015/0236150).
With regard to claim 9, Lin teaches most of the limitations of this claim, as set forth above with regard to claim 8.
Lin does not explicitly teach that sidewalls of the first dummy gate stack and the second dummy gate stack are aligned with a junction between the drain region and the extended drift region.
Chen teaches, in Fig 2, that sidewalls of the first dummy gate stack and the second dummy gate stack (112, here applying the teachings of Chen to both dummy gate stacks of Lin) are aligned with a junction between the drain region (110) and the extended drift region (104, [0045]) to provide, “voltage accuracy, stability and device durability increase,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin with the dummy gate sidewall alignment of Chen to increase voltage accuracy, stability and device durability.
With regard to claim 12, Lin teaches most of the limitations of this claim, as set forth above with regard to claim 8.
Lin does not explicitly teach that widths of the first dummy gate stack and the second dummy gate stack are smaller than a width of the active gate stacks.
Chen teaches, in Fig 2, widths of the first dummy gate stack and the second dummy gate stack (112, here applying the teachings of Chen to both dummy gate stacks of Lin) are smaller than a width of the active gate stacks (106) to provide, “voltage accuracy, stability and device durability increase,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin with the gate widths of Chen to increase voltage accuracy, stability and device durability.
With regard to claim 13, Lin/Chen teach(es) most aspects of the instant invention (see above with regard to claim 12).  However, Lin/Chen does not explicitly teach the widths of the first dummy gate stack and the second dummy gate stack are ranged from 40 nm to 130 nm, and the width of the active gate stacks is ranged from 500 nm to 10 um.  Nonetheless, the skilled artisan would know too that gate stack widths would impact the overall device size.
The specific claimed widths, absent any criticality, is only considered to be the “optimum” widths disclosed by Lin/Chen that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the widths of the first dummy gate stack and the second dummy gate stack are ranged from 40 nm to 130 nm, and the width of the active gate stacks is ranged from 500 nm to 10 um is used, as already suggested by Lin/Chen.
Since the applicant has not established the criticality (see next paragraph) of the widths stated and since these widths are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Lin/Chen.
Please note that the specification contains no disclosure of either the critical nature of the claimed widths or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 16, Lin teaches most of the limitations of this claim, as set forth above with regard to claim 8.
Lin also teaches, in Fig 5, an insulating layer (212) covering the active gate stacks, the first dummy gate stack and the second dummy gate stack.
Lin does not explicitly teach an isolator surrounding the extended drift region, the first channel region and the second channel region; and an insulating layer located on the isolator.
Chen teaches, in Fig 2, an isolator (116) surrounding the extended drift region (104), the first channel region and the second channel region (102, applying the teachings of Chen to both channels of Lin); and an insulating layer (120) located on the isolator to provide, “voltage accuracy, stability and device durability increase,” ([0004]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin with the isolator of Chen to increase voltage accuracy, stability and device durability.
Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2011/0278671) in view of Gao et al. (US 2016/0181378).
With regard to claim 10, Lin teaches most of the limitations of this claim, as set forth above with regard to claim 8.
Lin also teaches, in Fig 5, that the active gate stacks comprise: a first active gate stack disposed on the first channel region; and a second active gate stack disposed on the second channel region (see figure). 
Lin does not explicitly teach that a sidewall of the first active gate stack is aligned with a junction between the first channel region and the extended drift region, and wherein a sidewall of the second active gate stack is aligned with a junction between the second channel region and the extended drift region.
Gao teaches, in Fig 1, that a sidewall of the first active gate stack (102) is aligned with a junction (132) between the first channel region (134) and the extended drift region (136), and wherein a sidewall of the second active gate stack is aligned with a junction between the second channel region and the extended drift region (here applying the teachings of Gao to both active gate stacks of Lin) to, “define lateral boundaries for a channel region 402 within the surface region 116 and within the PHV region 134. The channel region 402 underlies the gate 102 and is an area where charge carriers can flow during operation of the transistor 100,” ([0036]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin with the gate location of Gao to define lateral boundaries for a channel region where charge carriers can flow.
With regard to claim 14, Lin teaches most of the limitations of this claim, as set forth above with regard to claim 8.
Lin does not explicitly teach that the active gate stacks are non-overlapped with the extended drift region.
Gao teaches, in Fig 1, that the active gate stacks (102) are non-overlapped with the extended drift region (136, see figure) to, “define lateral boundaries for a channel region 402 within the surface region 116 and within the PHV region 134. The channel region 402 underlies the gate 102 and is an area where charge carriers can flow during operation of the transistor 100,” ([0036]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the transistor of Lin with the gate location of Gao to define lateral boundaries for a channel region where charge carriers can flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJ R GUPTA/Primary Examiner, Art Unit 2829